Notice of Pre-AIA  or AIA  Status
This office action is in response to the amendment filed 11/30/20.  Claims 1-4 and 6-20 are pending.  Claim 5 has been canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed 11/30/20 has been approved.

The amendment overcomes the outstanding drawing objections and rejections under 35 U.S.C. 112.

The drawings filed 5/04/20 are approved.

Applicant's arguments filed 11/30/20 with respect to the prior art rejections based on Ward have been fully considered but they are not persuasive but are moot because the prior art of records fails to teach or adequately suggest a base for a sporting enclosure including a first floor panel which defines an aperture that receives at least one storage bin, and a second floor panel which includes a frame that defines at least two apertures that each receive a storage bin.

Claims 1-4 and 6-20 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/           Primary Examiner, Art Unit 3636